HARTEN, Judge
(concurring specially)
I concur with the court’s opinion. I write separately, however, to highlight its mandate that
[i]n the future, if a county desires to abandon an administrative forfeiture [of a motor vehicle], the county attorney must order release of the vehicle.
Since early statehood, Minnesota has embraced the fundamental principle that the criminal laws generally are to be enforced by local law enforcement officials. Minnesota does not have a state constabulary. The county sheriff is elected locally, as are the mayors and members of municipal councils that control the local police. The chief law enforcement officer in each county is the elected county attorney; the *360county attorney, not the police, decides whether to initiate civil or criminal court process on behalf of the state. Problems occur when persons or agencies in the law enforcement system act outside normal channels.
Apparently disagreeing with the county attorney’s June 9, 1998, decision to abandon the administrative forfeiture in the instant case, the state patrol “sought to have the vehicle forfeited under federal law.” On August 5, 1998, the federal DEA issued a notice of forfeiture under federal law notwithstanding appellant’s July 14, 1998, filing of a complaint in state court for judicial determination of forfeiture. As of June 9, 1999, when we heard the parties’ oral argument, about one year had elapsed since Hayer’s arrest and the county attorney’s initiation of administrative forfeiture. Even now, as I write, the Jeep Cherokee apparently remains in limbo, purportedly beyond the reach of state officials and purportedly immune from appellant’s efforts to recover possession of it. This boils down to an “unseemly conflict” in the administration of the state and federal judicial 'systems that the United States Supreme Court warned against in Penn Gen. Cas. Co. v. Pennsylvania, 294 U.S. 189, 195-98, 55 S.Ct. 386, 389-90, 79 L.Ed. 850 (1935) — with an apparent state patrol-county prosecutor conflict thrown in. Appellant did the only thing she could do to obtain the return of her Jeep Cherokee, that is, seek a judicial determination of the validity of the forfeiture.
I have no quarrel with the legal forfeiture of private vehicles used to convey illicit drugs. But there is another side to that coin. Those who would undertake legal forfeiture must understand that our laws apply both to what is done and to how it is done. The maneuvering displayed here is troubling.